              Case 2:19-cv-01200-TSZ Document 17 Filed 04/29/20 Page 1 of 1



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          IN THE LIGHT CONSTRUCTION
          MANAGEMENT LLC,
 8
                                 Plaintiff,
 9                                                        C19-1200 TSZ
               v.
10                                                        MINUTE ORDER
          MICHAEL LEE TRENDEL,
11
                                 Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)   Pursuant to Plaintiff’s Status Report, docket no. 16, Plaintiff shall file, on or
   before June 26, 2020, either (i) a motion for default judgment, or (ii) a status report
15
   indicating why such motion cannot or will not be filed and whether this case may be
   dismissed without prejudice and without costs.
16
          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 28th day of April, 2020.

19
                                                      William M. McCool
20                                                    Clerk

21                                                    s/Karen Dews
                                                      Deputy Clerk
22

23

     MINUTE ORDER - 1
